Opinion on the court by
JUDGE PAYNTER
Reversing.
The trial under the indicment resulted in the imposition of a fine of $500. The indictment reads as follows: “The grand jurors of the county of Hopkins, in the name and by the authority of the Commonwealth of Kentucky, accuse Louisville & Nashville Railroad Company of the offense of making a difference and discrimination in the. quality, convenience, and accommodation in the cars, coaches, and partitions set apart for white and' colored! passengers, committed in manner and form as follows, to wit: The said Louisville & Nashville Railroad Company, in the said county of Hopkins, on the- day of September, 1902, and before the- finding of this indictment, did make a difference and discrimination in the quality, convenience, and accommodations in a car, coach, and partition set apart for white and colored passengers, in this: that a colored passenger was forced and compelled to travel and remain in the baggage oar or partition from Madisonville, Ky., to Providence, Ky., which had-no fire, seats, or other accommodations like those of the car or partition set apart for the white passengers.” The court held the indictment good on demurrer.
The first question for review is the action of the court on the question raised by demurrer, to determine which requires a brief review of the separate coach law. By section 795, Ky. St., 1899, railroad companies are required to furnish separate coaches for white and colored passengers; and it is provided therein that each compartment divided by a substantial wooden partition, with a door therein, shall be deemed a separate coach. By section 796, Ky. St., 1899, it is provided that railroad companies shall make no discrimi*348¡nation in the quality, convenience, or accommodations in the cars or coaches or partitions set apart for white and colored passengers.
Section 799, Ky. St., 1899, requires conductors to assign a white or colored passenger to his or her respective car «or coach or compartment. For a failure of such duty, section 800, Ky. St., 1899, imposes a penalty upon the conductor. Section 801, Ky. St., 1899, excepts from the operation of the separate coach law “the transportation of passengers in any caboose car attached to a freight train.” The railroad company is finable for the failure to provide separate coaches or compartments for white and colored passengers. The failure to do so is in violation of section 795, Ky. St., 1899. If it provides the separate coaches or compartments, and is guilty rf discrimination in quality, convenience, or accommodations in the cars thus provided, it is guilty under section 796. The indictment in this case is not under section 795, Ky. St., 1899, for the failure to provide separate coaches or compartments for white and colored passengers, but is under section 796 for discrimination.
A case of discrimination arises when the railroad company has provided the separate coaches or compartments for white and colored passengers, respectively, for, if no separate coaches are provided, the offense is not for discrimination, but for the failure to provide separate coaches or compartments. The indictment does not charge that there was no separate coach- or compartment provided for colored passengers, but that there was a difference and discrimination in the quality, convenience, and accommodations in the cars set apart for white and colored passengers. The discrimination alleged in the language of the indictment is “that a colored passenger was forced and compelled to travel and remain in the baggage car from Madisonville, Ky., to Providence, Ky., which had no *349fire, seats, or other accommodations like those of the car or partition set apart for the white passengers.” It is not charged that the baggage car was set apart for the use of colored passengers, but that a colored passenger was forced and compelled to travel therein. If the conductor wrongfully compelled the colored passenger to ride in the baggage car, the conductor, and not .the railway company, violated the statute. Louisville & Nashville R. Co. v. Commonwealth, 99 Ky., 663, 18 R., 491, 37 S. W., 79. The averment that the colored passenger was forced to ride in the baggage car is not equivalent to a charge that the railroad company failed to provide a car or compartment for colored passengers, like that, provided for white passengers. While the indictment charges discrimination in general terms, yet, when the acts constituting the offense are described they do not show a discrimination in providing a car or compartment, for colored passengers. The demurrer should have been sustained to the indictment.
The evidence shows that the train in question was scheduled to run as a passenger train between Providence and Earlington, except Sundays. When so run, it consisted of two coaches, one of which was a combination baggage and passenger car, divided by a partition into two compartments, ■one of which was used for baggage, mail, and express, and the other compartment for colored .passengers. The train was not scheduled to run on Sundays, but on that day was run as a coal train. It had no caboose, but -used the combination car described as a caboose. It was so run on the day the colored passenger was put in the baggage compartment. It was a freight train. Under section 801, although it carried a caboose for employes and passengers, the railroad company was under no duty to provide separate coaches for white and colored passengers. The law does not *350prescribe how a “caboose car” shall be constructed. It may be constructed with or without compartments. It may have one or more compartments. A caboose car is a car attached to the rear of a freight train fitted up for the accommodation of the conductor, brakeman, and chance passengers. The combination car in this case was used for the brakeman and chance passengers. The Legislature evidently intended to relieve railroad companies from furnishing separate coaches where a freight train is operated, although it carries passengers in the caboose car. We are of the opinion that the company was under no obligation to carry a separate coach or have separate compartments for white and colored passengers in the train in question, for it was a freight train carrying a combination car used as a caboose.
The judgment is reversed for proceedings consistent with this opinion.